Appeal by defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 14,1981, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; cf. People v Gonzalez, 47 NY2d 606). Counsel’s application for leave to withdraw is granted. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.